         Case 2:20-cv-00163-JDW Document 34 Filed 04/27/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JACOVETTI LAW, P.C., et al.,                     Case No. 2:20-cv-00163-JDW

                Plaintiffs,

        v.

 JAMES EVERETT SHELTON, et al.,

                Defendants.


                                            ORDER

       AND NOW, this 27th day of April, 2020, upon consideration of Plaintiff’s Motion to Re-

Open Case Pursuant To F.R.C.P. 60(b) and to Amend Complaint Pursuant to F.R.C.P. 15(a) (ECF

No. 19), it is ORDERED that, for the reasons stated in the accompanying Memorandum, the

Motion is GRANTED IN PART.

       It is FURTHER ORDERED that Plaintiffs Robert Jacovetti and Jacovetti Law, P.C., may

file an Amended Complaint, in a form that complies with the Court’s accompanying

Memorandum, on or before May 4, 2020.

       It is FURTHER ORDERED that, to the extent Joshua Thomas will continue as counsel

for Robert Jacovetti and Jacovetti Law, P.C., he must comply with Paragraph 5 of this Court’s

Order dated March 27, 2020 (ECF No. 29).

       It is FURTHER ORDERED that on or before May 11, 2020, Plaintiffs Robert Jacovetti

and Jacovetti Law, P.C. shall file a RICO Case Statement. This Statement shall include the facts

that the Plaintiffs are relying upon to initiate this RICO complaint as a result of the reasonable

inquiry required by Rule 11 of the Federal Rules of Civil Procedure. The RICO Case Statement
            Case 2:20-cv-00163-JDW Document 34 Filed 04/27/20 Page 2 of 5




shall be in a form which uses both the numbers and letters set forth below and shall, in detail and

with specificity, provide the following information:

       1.       State whether the alleged unlawful conduct is in violation of 18 U.S.C. §§ 1962(a),

(b), (c), and/or (d). If you allege violations of more than one Section 1962 subsection, treat each

as separate RICO claim;

       2.       List each defendant and state the alleged misconduct and basis of liability of each

defendant;

       3.       List the alleged wrongdoers, other than the defendants listed above, and state the

alleged misconduct of each wrongdoer;

       4.       List the alleged victims and state how each victim allegedly was injured;

       5.       Describe in detail the pattern of racketeering activity or collection of an unlawful

debt alleged for each RICO claim. A description of the pattern of racketeering activity shall include

the following information:

                (a)    List the alleged predicate acts and the specific statutes allegedly violated;

                (b)    Provide the dates of the predicate acts, the participants in the predicate acts,

       and a description of the facts surrounding each predicate act;

                (c)    If the RICO claim is based upon the predicate offenses of wire fraud, mail

       fraud, fraud in the sale of securities, or fraud in connection with a case under U.S.C. Title

       11, the “circumstances constituting fraud or mistake shall be stated with particularity.” Fed.

       R. Civ. P. 9(b). Identify the time, place, and contents of the alleged misrepresentation or

       omissions, and the identity of persons to whom and by whom the alleged

       misrepresentations or omissions were made;




                                                  2
             Case 2:20-cv-00163-JDW Document 34 Filed 04/27/20 Page 3 of 5




                 (d)     Describe whether the alleged predicate acts relate to the enterprise as part

        of a common plan. If so, describe in detail;

        6.       Describe in detail the alleged enterprise for each RICO claim. A description of the

enterprise shall include the following information;

                 (a)     State the names of the individuals, partnerships, corporations, associations

        or other entities allegedly constituting the enterprise;

                 (b)     Describe the structure, purpose, roles, function and course of conduct of the

        enterprise;

                 (c)     State whether any defendants are employees, officers or directors of the

        alleged enterprise;

                 (d)     State whether any defendants are associated with the alleged enterprise, and

        if so, how;

                 (e)     State whether you allege that the defendants are individuals or entities

        separate from the alleged enterprise, or that the defendants are the enterprise itself, or

        members of the enterprise;

                 (f)     If you alleged any defendants to be the enterprise itself, or members of the

        enterprise, explain whether such defendants are perpetrators, passive instruments, or

        victims of the alleged racketeering activity;

        7.       State whether you allege and describe in detail how the pattern of racketeering

activities and the enterprise are separate or have merged into one entity;

        8.       Describe the alleged relationship between the activities of the enterprise and the

pattern of racketeering activity. Discuss how the racketeering activity differs from the usual and

daily activities of the enterprise, if at all;



                                                   3
            Case 2:20-cv-00163-JDW Document 34 Filed 04/27/20 Page 4 of 5




       9.       Describe what benefits, if any, the alleged enterprise receives from the alleged

pattern of racketeering activities;

       10.      Describe the effect of the activities of the enterprise on interstate or foreign

commerce;

       11.      If the complaint alleges a violation of 18 U.S.C. § 1962(a), provide the following

information:

                (a)    State who received the income derived from the pattern of racketeering

       activity or through the collection of an unlawful debt; and,

                (b)    Describe the use or investment of such income;

       12.      If the complaint alleges a violation of 18 U.S.C. § 1962(b), provide the following

information:

                (a)    Describe in detail the acquisition or maintenance of any interest in or control

       of the alleged enterprise; and,

                (b)    State whether the same entity is both the liable “person” and the “enterprise”

       under Section 1962 (b);

       13.      If the complaint alleges a violation of 18 U.S.C. § 1962(c), provide the following

information:

                (a)    State who is employed by or associated with the enterprise;

                (b)    State whether the same entity is both the liable “person” and the enterprise”

       under Section 1962 (c);

       14.      If the complaint alleges a violation of 18 U.S.C. § 1962(d), describe in detail the

alleged conspiracy;

       15.      Describe the alleged injury to business or property;



                                                 4
            Case 2:20-cv-00163-JDW Document 34 Filed 04/27/20 Page 5 of 5




           16.   Describe the relationship between the alleged injury and violation of the RICO

statute;

           17.   List the damages sustained by reason of the violation of Section 1962, indicating

the amount for which each defendant allegedly is liable; and

           18.   Provide any additional information you feel would be helpful to the Court in

assessing your RICO claim.

           It is FURTHER ORDERED that Defendants’ response to the Amended Complaint shall

be due two weeks after the filing of the of RICO Case Statement.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.




                                                 5
